DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 14-17 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim 21 depends from claim 1, which is a canceled claim.  For the purpose of compact prosecution, claim 21 has been interpreted to depend from claim 14. 	Additionally, claim 21 recites the limitation "the proximal end" in line 2.  There is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassoul (US 2008/0276932).
 	Regarding claim 14, Bassoul discloses an adaptor for converting a medical device into a device being compatible with a camera, the adaptor comprising a first hollow tube (60) with a distal end opening (see figure below) and a proximal end opening (see figure below), the first hollow tube having a diameter compatible for insertion of the medical device into the first hollow tube (e.g. 59 and ¶69), wherein the adaptor further comprises a camera (56) sealed (¶62 in view of ¶72 “molded”) or attached slidably along the first hollow tube and/or the adaptor comprises a second hollow tube (55) attached along the length of the first hollow tube (all tubes are connected/attached to one another as they are integral to one another), the second hollow tube being capable of receiving a camera and/or a medical tool (e.g. 61, ¶69), and wherein the second hollow tube is not sealed at the distal end (figures 5A and 5D); and wherein the medical, device is an endotracheal, tube or a bougie (59, figures 5A, ¶69)..

    PNG
    media_image1.png
    613
    381
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bassoul (US 2008/0276932) in view of Avitsian et al. (US 2014/0096766).
 	Regarding claim 21, Bassoul discloses the claimed invention except for the adaptor further comprises a backbone rod attached to at least a portion of the length of the first hollow tube. 	Avitsian et al. disclose an adaptor (16) comprising a backbone rod (60/”wire” ¶47) attached to at least a portion of the length of the first hollow tube as it allows for controlling the shape/form/construct of the adaptor during and after insertion into the patient’s airway (¶47).  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the adaptor of Bassoul to comprise a backbone rod as taught by Avitsian et al. as it permits the surgeon to control the shape/form/construct of the adaptor during and after insertion into the patient’s airway. 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775